United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1442
                                   ___________

Steve Walde,                         *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *        [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: November 7, 2000

                               Filed: November 15, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Steve Walde appeals the District Court’s1 order affirming the Commissioner’s
decision to deny his applications for disability insurance benefits and supplemental


      1
       The Honorable Beverly Stites Jones, Magistrate Judge, United States District
Court for the Western District of Missouri, to whom the case was referred for final
disposition by consent of the parties pursuant to 28 U.S.C. § 636(c) (1994 & Supp. IV
1998).
security income. Walde alleged disability from tendonitis, bursitis, ankle problems, and
severe neck and shoulder pain, indicating that he had considered suicide because of
depression, anxiety, and pain. After a hearing, the administrative law judge (ALJ)
concluded, based upon the testimony of a vocational expert (VE), that Walde could not
perform his past relevant work, but that he had the residual functional capacity (RFC)
to perform certain sedentary work identified by the VE. After a thorough review of the
record, we affirm. See Mackey v. Shalala, 47 F.3d 951, 953 (8th Cir. 1995) (standard
of review).

      On appeal, Walde first argues that the ALJ erred in discounting the
“uncontradicted” March 1997 opinion of his treating psychologist, Dr. Brazas, as to his
mental RFC. We disagree. The ALJ declined to adopt the March 1997 RFC findings,
noting they were based on an assumption—unsupported by the evaluations of treating
and consulting specialists—that Walde’s physical injury and pain were real, and Dr.
Brazas’s opinion was not conclusive on the ultimate question of disability. See Pierce
v. Apfel, 173 F.3d 704, 707 (8th Cir. 1999) ("The ALJ may reject the conclusions of
any expert . . . if they are inconsistent with the record as a whole.").

       Next, Walde contends that the ALJ failed to support his credibility findings, or
to consider Walde’s impairments in combination. To the contrary, the ALJ considered
Walde’s subjective complaints of pain, but for good cause expressly discredited them
to the extent alleged. See Haggard v. Apfel, 175 F.3d 591, 594 (8th Cir. 1999). The
ALJ’s thorough summary of the medical evidence and his statement as to the combined
impairments reflect that he properly considered Walde’s combined impairments. See
Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994).

      Relying on specific sections of the Programs Operations Manual Systems
(POMS), which have no legal force and are not binding on the Commissioner, see
Berger v. Apfel, 200 F.3d 1157, 1161 (8th Cir. 2000), Walde asserts that he must be
found disabled as he cannot perform the full range of sedentary work (focusing on

                                          -2-
sitting limitations), and that the ALJ improperly discredited the physical-RFC findings
of his treating physician, Dr. Rigler. Walde’s reliance on the cited POMS sections is
unwarranted as the record does not support restrictions in the use of his hands and
fingers, and the sitting limitations found by the ALJ do not preclude sedentary work.
See SSR 96-9p, 1996 WL 374185, at *6-7 (Social Security Administration, July 2,
1996) (discussing sitting limitations in sedentary jobs). As to Dr. Rigler’s physical-
RFC findings, the ALJ stated he considered them, but that he gave greater weight to the
opinions of two specialists. Further, Dr. Rigler’s findings were incomplete and he
failed to provide a basis for the limitations other than Walde’s pain reports and his
cervical-fusion history. See Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000) ("A
treating physician’s opinion . . . will be granted controlling weight, provided the
opinion is well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in the record.");
Qualls v. Apfel, 158 F.3d 425, 428 (8th Cir. 1998) (holding that the ALJ need not
adopt the treating physician's opinion on the ultimate issue of disability because
"although a treating physician's opinion is considered to be significant, specialists'
opinions are generally afforded more weight").

       Finally, Walde argues that the hypothetical forming the basis of the VE’s opinion
that he could perform certain sedentary jobs did not accurately state his limitations.
This argument also fails because the ALJ properly discredited Walde’s subjective
complaints of disabling pain, see Prosch v. Apfel, 201 F.3d 1010, 1015 (8th Cir. 2000)
(holding that the ALJ was not required to include impairments in a hypothetical that
were unsupported by record), and thus the VE’s testimony constituted substantial
evidence. See Warburton v. Apfel, 188 F.3d 1047, 1050 (8th Cir. 1999).

      Accordingly, we affirm.




                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-